BREAUX, C. J.
The police jury of the parish of St. Martin gave due notice that it would receive bids on the 19th day of July, 1909, for all its official publications and for “job work,” such as “printing its letter heads,” “envelopes,” “warrants in book form,” “licenses” and “reports,” “requisition for material,” for “subpmna of witnesses,” and “for jurors,” “bench warrants,” and jurors’ and witnesses’ “vouchers” in book form.
The condition was the bid to be one bid, the police jury reserving the right to reject any and all bids.
The relator, editor of the Messenger, filed a sealed bid, proposing to publish the proceedings and other publications of the police jury and supply the job printing for one year for $48.
*1105The respondent, editor of the Banner, filed his bid, proposing to publish the regular monthly proceedings and ordinary notices free of charge, and to do all the job work at current rates.
At the appointed time to open the bids the police jury met.
After the bids had been opened, two of the police jurors voted in favor of accepting the Messenger’s bid.
Three of the members voted in favor of the Banner’s, and the latter’s bid, it follows, was accepted by a majority of one vote.
The editor of the Messenger brought suit, claiming that he was the lowest bidder, as he had proposed to publish all that was required to be published under the notice and in accordance with the contract offered and to do all the work stated in the notice for the sum of $48, while his opponent in matter of the bid proposed to publish the regular “monthly proceedings, ordinances, notices, etc., free of charge and will do all joh worlc at current rates." (Italics ours.)
Exception of Misjoinder.
The defendant excepted on the ground of misjoinder. The exception was overruled.
Our answer is: There was no misjoinder. The contract could be attacked contradictorily with the police jury and the bidder. It was a common act of the two.
Exception of No Cause of Action.
Secondly, defendant pleaded the exception of no cause of action.
His grounds are that it was a matter within the discretion of the police jury, and, that being the ease, it was not reviewable by the courts; furthermore, that relator had no interest upon which to base his suit. We will take the last proposition for decision first. The relator had the right to sue, and had an interest which he could invoke to the extent necessary to have the bids reviewed by the courts.
The relator avers that, in addition to being a bidder for the work, he is a citizen and a taxpayer.
Jurisprudence has settled the question' adversely to the position of respondent. The party to a bid can attack it in the court, and the taxpayers may sue to set aside an illegal contract. He certainly had an interest, as he was directly interested in the bid. If there was an illegality committed in matter of the bids, he could stand in judgment.
The next contention of respondent is that police juries have the right to reject any and all bids. That is true. The contract, none the less, offered to the lowest bidder, must conform with the requirement of the statute.
It must be left to competition.
There is no question of rejection of the bid.
The foregoing disposes of questions raised preliminarily on exceptions.
Now as to the merits of the case.
The defendants answered and denied generally all of plaintiff’s allegations save those admitted.
The police jury in addition averred that, acting under the discretion with which it is invested, it accepted the bid which it deemed the lowest.
The judge of the district court decided that the police jury had properly exercised its discretion, and sustained its action — its resolution, accepting defendant Broussard’s bid.
An appeal was taken to the Court of Appeal, and that court affirmed the judgment of the district court.